          Case 7:11-cr-00500-KMK Document 318 Filed 03/03/20 Page 1 of 1



                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


ME                                                     United States Courthouse
                                                       300 Quarropas Street
                                                       White Plains, New York 10601


                                                       March 3, 2020

 BY ECF AND EMAIL
 Honorable Kenneth M. Karas
 United States District Judge
 United States District Court
 300 Quarropas Street
 White Plains, New York 10601

                Re:     United States v. Quincy Williams, 11 Cr. 500 (KMK)

 Dear Judge Karas:

         The Court scheduled a conference for the above-referenced defendant for March 5, 2020.
 The parties continue to discuss a potential disposition of this case, but have not yet reached a~
 resolution. The Government and defense counsel respectfully request an adjournment of the
 conference date for 30 days.


                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                  By:~
                                                   Benjamin A. Gianforti
                                                                            5s
                                                   Assistant United States Attorney
                                                   (914) 993-1919

 Cc:     Joseph Vita, Esq. (by email)



                                                                      Gn•,.f,1t'l'\O... ,,~ lrtavcJ to
                                                                        Ho 7,,,o 7-0 a{- Id : o _
                                                                                                o
                                                                             J        )
